Citation Nr: 1338994	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  08-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include actinic keratoses or skin cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had confirmed active duty service from January 1969 to January 1971, including service in the Republic of Vietnam.  He also reported subsequent service in the U.S. Army Reserves through January 1975.  The National Personnel Records Center (NPRC) clarified in January 2012 that the Veteran was transferred from active duty to the U.S. Army Reserves control group (inactive Reserves), and remained in that status until being discharged in January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in September 2009.  The hearing transcript is associated with the claims file.

In January 2012, the Board found that, although the RO had previously denied a claim for service connection for a skin condition in December 2003, the current claim was based on a new diagnosis and, therefore, was a new claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board also found in January 2012 that the Veteran's claim for COPD had also been previously denied in a final decision, but new and material evidence had been received and the claim was reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  The Board remanded both service connection claims for further development and review by the agency of original jurisdiction (AOJ).  The issues now return for further appellate review, and they are ready for adjudication.



FINDINGS OF FACT

1.  Current skin cancer, chloracne or acneform disease consistent with chloracne has not been demonstrated; and the currently diagnosed skin disorder first manifested many years after active service, and is not the result of disease or injury during service, to include herbicide exposure.

2.  Current lung cancer has not been demonstrated, and the current COPD was first manifested many years after active service, and was not the result of disease or injury during service, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a skin disorder, to include skin cancer or actinic keratoses, have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2013).

2.  The criteria to establish service connection for COPD have not been met.  
38 U.S.C.A. §§ 1110, 1112(a), 5107, 1116; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all elements of a service-connection claim, including the degree of disability and the effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  VCAA notice should be provided prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was afforded complete notice in October 2007, prior to the initial adjudication in January 2008.  Further, the DRO also asked questions to help substantiate the Veteran's claims during the September 2009 RO hearing.  The Veteran and his representative have had an adequate opportunity to offer evidence and arguments in support of his claims.  In short, adequate notice was provided.

VA's duty to assist includes assisting in the procurement of service and other relevant records, and providing a VA examination or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, VA satisfied its duty to assist.  The claims file contains the Veteran's service treatment records and all identified post-service treatment records.  The paper claims file and the Virtual VA file have been both been reviewed and considered by the Board and the AOJ.  No available outstanding records have been identified.  

As directed in the prior Board remand, the AOJ verified the Veteran's period of active service and requested copies of any outstanding service treatment records dated after January 1971.  The NPRC responded in January 2012 that the Veteran had active duty from January 1969 to January 1971, and subsequent service was in the inactive Army Reserves until he was discharged in January 1975.  The NPRC further indicated that all service treatment records had been forwarded.  Moreover, the Veteran testified in September 2009 that he did not receive treatment in service for any skin or respiratory disorder, to include his reported cough.  As such, there is no indication that any further service treatment records remain outstanding.  

As also directed in the prior remand, the Veteran was afforded a VA examination in February 2012 to determine whether his current COPD was related to service, to include as due to Agent Orange exposure.  The examiner offered an opinion supported by rationale, which included the Veteran's reports of coughing in service.  The Board noted in the prior remand that, although the Veteran did not explicitly say so, his testimony during the September 2009 DRO hearing implied that he had experienced coughing ever since service.  

It does not appear that the VA examiner included such reports in his rationale, as he indicated that the Veteran had only one episode of cough during service.  Nevertheless, as discussed below, the Board finds the Veteran to be not credible with respect to his reports of persistent cough since service.  Therefore, the VA examiner's rationale is consistent with the Board's credibility findings herein, and no prejudice results.  Cf. Swann v. Brown, 5 Vet. App. 229, 233 (1993) (stating that the Board must assess the credibility and weight of the evidence provided by the veteran).

The Veteran has not been afforded a VA examination concerning his claim for a skin disorder, to include skin cancer or actinic keratoses.  There is no evidence indicating that such a disability may be related to service.  The Veteran does not report, nor does the record otherwise show, that he has ever had chloracne.  The Veteran has denied having any skin symptoms or treatment in service, and has not reported a continuity of symptomatology. He is not competent to say that a current skin disorder is due to service, to include herbicide exposure.  He has also not claimed that any medical provider has told him that his condition might be due to service or to herbicide exposure and there is no such opinion of record.  As such, there is no competent evidence indicating that the current disability may be related to service, and the medical evidence of record is sufficient.  No VA examination is necessary as to this issue.  See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4).

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claims.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.



II.  Analysis

The Veteran contends that he currently has a skin disorder, to include skin cancer or actinic keratoses, as a result of Agent Orange exposure during service in Vietnam.  He also asserts that his current COPD is due to Agent Orange exposure, or is related to his symptoms of coughing that began during service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Where a disability is diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a veteran served in Vietnam from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides (Agent Orange) during such service.  Certain specified diseases, including chloracne or other acneform disease consistent with chloracne and lung cancer, will be presumed service-connected due to such exposure, even if there is no record of the disease during service, if they manifest to a compensable degree at any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran served in Vietnam from July 1969 to July 1970.  See June 2003 NPRC response.  As such, he is presumed to have been exposed to herbicides during such service.  

Nevertheless, as discussed below, the evidence does not establish a currently diagnosed skin or respiratory disorder that is presumed to be due to such exposure, and there is no competent evidence linking the current diseases to such exposure.  Additionally, the evidence does not establish entitlement to service connection on any other presumptive basis, such as chronic disease, or on a direct basis.

With respect to a skin disorder, the Veteran does not claim to have chloracne or other acneform disease consistent with chloracne; rather, he asserted in his October 2007 claim that he was being treated for skin cancer.  

In addition to the presumptively service-connected diseases based on herbicide exposure, the Board notes that certain chronic diseases (including malignant tumors, such as cancer) will be presumed to be service-connected if they manifested to a degree of at least 10 percent within one year after active duty; or if demonstrated in service and at any time thereafter.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

The Veteran is not competent, as a lay person, to diagnosis his current skin disorder, or to offer an opinion as to whether any currently diagnosed skin disorder is due to service, to include based on herbicide exposure.  Rather, these questions require specialized knowledge, training, or experience, due to the complex nature of skin disorders in general and cancer as a disease process.  This is especially true in this case, as the Veteran has denied any symptoms involving the skin during service or continuously since that time.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

During the September 2009 DRO hearing, the Veteran denied any symptoms or treatment for a skin disorder during service and stated that his skin symptoms began approximately 3-4 years earlier.  This is generally consistent with his service treatment records, which reflect no complaints or treatment for skin disease or cancer.  The Veteran reported unspecified skin problems in a June 2003 statement for his prior claim, but there was no indication of treatment at that time.  

Further, VA treatment records dated from 2002 forward show complaints of skin lesions in 2007 with a reported date of onset in 2006.  In particular, records dated from August 2007 to October 2007 reflect a diagnosis and treatment of actinic keratoses for the Veteran's complaints of lesions or rash on various parts of the body, based on a dermatology consult to rule out skin cancer.  The Veteran was advised to wear UVA/UVB blocking lotion (sunscreen) and prescribed topical cream for treatment.  This is consistent with the Veteran's testimony concerning the types of and timing of his treatment for his skin disorder in September 2009.  

As noted above, the Veteran's statements that he has skin cancer are not probative, and they are inconsistent with the other evidence.  There is also no indication that he has been diagnosed with chloracne or other acneform disease consistent with chloracne.  

Additionally, the Veteran has not claimed that any medical provider has told him that his current skin condition is due to service or to herbicide exposure.  The Board notes that he submitted medical articles dated in 1996 and 2001 concerning herbicide exposure in general and as it relates to chloracne.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the Veteran does not have diagnosed chloracne, as discussed above.  As such, these articles do not assist in substantiating the Veteran's claim.

In sum, the evidence does not establish a current skin disorder that may be presumptively service-connected based on the Veteran's presumed herbicide exposure.  Further, the evidence does not establish a chronic disease that may be presumptively service-connected, as there is no diagnosed skin cancer for the reasons discussed above.  Finally, there is no competent evidence otherwise linking the current disorder to service.  As noted above, the Veteran's disorder first manifested many years after service.  As such, service connection is not warranted for the current skin disorder.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

With regard to COPD, the Veteran testified during the September 2009 DRO hearing that his current problems were "coughing, smoking ... [c]oughing more or less, breathing," or shortness of breath.  He reported that COPD was first diagnosed in 2001, but he had the same type of coughing in service that he experienced presently.  The Veteran denied any treatment for this complaint during service.  In the prior remand, the Board noted that, although the Veteran did not explicitly state that his coughing had continued since service, this was implied by his testimony.  

The Veteran is competent as a lay person to report observable symptoms such as coughing that started during service and persisted since that time.  See Jandreau.  Nevertheless, the Board finds these statements to be not credible, inasmuch as they are contradicted by the more contemporaneous evidence.  

In particular, the Veteran denied any chronic cough at his December 1970 examination for separation from service, and he indicated in a January 1971 statement that his condition had not changed.  This evidence is more probative than the Veteran's current testimony, as it was during the time in which he claims to have had persistent symptoms and was many years prior to his claim for VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that lay testimony may not be ignored simply because the witness is an interested party, but such interest in the outcome may affect the credibility of testimony).  

Further, the Veteran did not seek treatment for many years after service, and he has reported being diagnosed with COPD only in 2001.  In particular, a chest CT scan conducted by VA in August 2002 was interpreted as consistent with COPD.  Subsequent CT scans in December 2006 and July 2007 were noted to show pulmonary nodules with no significant changes since 2002.  

An August 2007 VA treatment record reflects complaints of shortness of breath for approximately 10 years, and the Veteran reported that he continued smoking one pack per day for 40 years.  Similarly, private records dated in August 2002 indicated that the Veteran smoked 2 packs of cigarettes a day.  These statements for treatment purposes are highly probative, as the Veteran had a motive to tell the truth to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons); Fed.R.Evid. 803(4) (generally finding reliable statements for the purposes of medical diagnosis or treatment).  

In light of the foregoing, the Board finds that the more probative evidence establishes that the Veteran did not have chronic or persistent cough or shortness of breath that began during active service.  Rather, his symptoms began many years after service, and he has a history of smoking 1-2 packs of cigarettes for 40 years.  

The February 2012 VA examiner opined that the Veteran's current COPD was less likely than not related to his report of coughing during service and, instead, was more likely due to his smoking history.  The examiner reasoned that the Veteran was diagnosed with COPD more than 30 years after discharge from service and had only one episode of coughing in service.  In other words, the examiner considered a lack of persistent symptoms after service.  This is consistent with the Board's finding herein that the Veteran is not credible as to his reports of persistent coughing that began in service, as discussed above.  

There is no competent and credible evidence of record to rebut the VA examiner's opinion against the claim or otherwise diminish its probative weight.  The Veteran testified in September 2009 that no provider had told him the cause of his current COPD, or that it was due to service or herbicide exposure.  Nevertheless, the VA examiner's opinion and reasoning as to the history and cause of the Veteran's current COPD is consistent with evidence contained in the treatment records.  Although the VA and private treatment records do not explicitly state a cause for his current COPD, the Veteran was repeatedly noted to be a smoker and was advised to stop smoking in connection with his CT scan results and reports of respiratory symptoms, as summarized above.  Additionally, an August 2002 private chest x-ray report noted that a developing nodule could not be excluded "especially if this patient is a smoker."

Although the Veteran has opined that his current COPD is due to herbicide exposure, such an opinion would require medical expertise.  He is not competent to offer an opinion in this regard.  This question requires specialized knowledge, training, or experience due to the complex nature of the Veteran's medical history, including significant smoking history and a lack of credible complaints of persistent symptoms since service, as well as the involved bodily systems.  See Jandreau, 492 F.3d at 1376-77.  As such, the Veteran's testimony in this regard is not probative or persuasive.  

The have been no findings of lung cancer.  The Veteran lacks the expertise to provide this diagnosis.  As such, service connection is not warranted on a presumptive basis as based on herbicide exposure (for respiratory cancer of the lungs) or chronic disease (for malignant tumor).  There is no competent evidence linking the currently diagnosed COPD to service, to include based on herbicide exposure.  Further, as discussed above, the more probative evidence establishes that the Veteran's chronic respiratory symptoms first manifested many years after service.  As such, service connection is not warranted for COPD.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The preponderance of the evidence is against service connection for any current skin disorder or for COPD.  As such, reasonable doubt does not arise, and the Veteran's claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disorder, to include actinic keratoses or skin cancer, is denied.

Service connection for chronic obstructive pulmonary disorder is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


